*537
Judgment affirmed,.

Wright testified: I received for collection.a note in favor of Schofield & Bro.; did not receive it from Schofield, never had any dealings at all with Schofield; note ivas sent me from Dun’s mercantile agency. Mathews and Andrews paid me $40 with instruction to hold it up unless it Avould settle the note in full. I kept the money on instructions from MatheAvs. I am ready to pay it over when I am directed as to Iaoav and to whom to pay it. I sued the note in justice’s court, and con-tin ued for settlement. The suit is still pending. After I had the $40, Dun’s agent came to see me, and I offered him the $40 as MatheAvs had directed me, and he positively refused to accept it in full settlement of the claim. I had no authority to pay over the money only in full settlement, as I had accepted it from MatheAvs under that promise. The man told me he came to see about it, and came to receive payment ouly in full for the note.
Andrews testified: I never had any understanding with Wright about money paid on Schofield note. It was sued in justice’s court. I do not know what was done with the note or money.
M. G. Bayne, for plaintiff' in error.
Steed & Wimberly, contra.